DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/165,486, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provision application does not disclose that the cell phone or laptop has any of: A) a plurality of coils; B) a touch screen for user input to change a power transmission mode.  The claimed embodiment correspond to figure 2 in the provision application.  This figure only broadly shows an “emitter” (201) and “system” (202).  The particulars of the emitter (how a user can control power transmission through a touch screen) are not disclosed. 
.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The pending claims are directed to controlling the transmission of wireless power, not “components powered by wireless energy”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 3: there is no antecedent basis in the claim for the limitation of “the regulator component”.  This limitation will be interpreted as being the “monitor component”.  Claims 4-6 are similarly rejected as they depend from claim 3.
Claim 5: there is no antecedent basis in the claim for the limitation of “the status”.  The status is a limitation of claim 3, while claim 5 depends directly from claim 1.  Claim 5 will be interpreted as depending from claim 3.
Claim 12: there is no antecedent basis in the claim for the limitation of “the regulator component”.  This limitation will be interpreted as being the “monitor component”.  Claims 13-15 are similarly rejected as they depend from claim 3. 
Claim 14: there is no antecedent basis in the claim for the limitation of “the status”.  The status is a limitation of claim 12, while claim 14 depends directly from claim 10.  Claim 14 will be interpreted as depending from claim 12
Appropriate correction is required.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The “other device” is not a distinct claimed limitation.  It is recited in claims 1/10 as an intended use of where the plurality of coils are “configured to wirelessly transmit energy” to.  The destination does not further limit how the source is configured.
This is analogous to stating that a radio broadcasting tower is configured to transmit their RF station to your car.  The existence of your car, however, is not further limiting to the structure of the transmitter.  If you trade in your car for a new one (or don’t have a car), the structure of the radio transmitter does not change. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 8-10 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marsanne (US 2011/0221580) in view of Partovi (US 2009/0096413) and Scannell (US 2009/0019061).
With respect to claim 1, Marsanne (fig 1-3, item 100; par 17-28) discloses a cellular telephone (intended use limitation, MPEP §2111.02(II)), comprising: 
a battery (240) storing electrical energy configured to power operation of the cellular telephone with the electrical energy; 
a coil (210; shown in more detail in figure 3) configured to wirelessly transmit energy to another device by resonant inductive coupling; 
a touch screen display (110) and a user input (120) that pertains to the wireless transmission of energy to another device (par 22); and 
a processor (200) configured to execute instructions effectuating: a check component configured to interpret the user input and energize, using the battery, the plurality of coils configured to wirelessly transmit energy to another device by resonant inductive coupling based on the user input (par 20, 22, 38).
The limitation in the preamble of “a cellular telephone” is an intended use limitation that does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is 
Marsanne discloses a remote control with a user interface.  The user interface includes a display (110) and button (120).  When the user selects the ON-function, the remote control sends a burst of energy through its coil to power part of the television.  
Marsanne does not expressly disclose a plurality of coils. Partovi discloses a wireless power transmitter with a plurality of coils (anyone of figures 1, 3-4; par 104, 121-125).  Marsanne and Partovi are analogous because they are from the same field of endeavor, namely wireless power transmitters.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to duplicate the Marsanne coils, as taught by Partovi.  The motivation for doing so would have been to send more energy.  Partovi discloses that each coil is able to output a maximum amount of power and additional power can be transmitter by activating a plurality of coils (par 125).
Marsanne does not expressly disclose that the user input is via the touch screen.  Scannell disclose a cell phone with a touch screen that accepts a user input to remotely control a television (par 258).  Marsanne and Scannell are analogous because they are from the same field of endeavor, namely television remote controls.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Marsanne’s display to accept user inputs, as taught by Scannell.  The motivation for doing so would have been the simple substitution of one known device (user input) for another to obtain predictable results.  Whether the user input is buttons, 
Scannell also discloses that the television remote control can be within a cell phone.  As noted above, the cell phone is interpreted as an intended use limitation.
With respect to claims 8-9, the other device is not a distinct claimed limitation.  The combination will send its energy burst to any other device nearby, including another phone or an audio player. 
With respect to claims 10 and 17-18, the references combine to teach the portable computer, as discussed above in the art rejections of claims 1 and 8-9.  For the same reasons noted above, the limitations in the preamble are an intended use limitation.  They do not breathe life into the claim.  Id.  Alternatively, a cell phone (as taught by Scannell) is a computing device and is portable.  The references are analogous, as discussed above.
With respect to claim 19, the references combine to teach the apparatus necessary to complete the recited method steps as discussed above in the art rejection of claim 1.  The references are analogous, as discussed above. 
Claims 2, 11 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marsanne in view of Partovi, Scannell and Newell (US 2009/0328197).
The combination discloses the touch screen, but does not expressly disclose user authentication.  Newell discloses that cell phones are known to include a check component is configured to authenticate, by another user input (par 2).  When 
The combination and Newell are analogous because they are from the same field of endeavor, namely cell phones.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include an authentication check component, as taught by Newell.  The motivation for doing so would have been to prevent unauthorized use of the phone.
User-set PINs are ubiquitous in the field of cell phones.  
Claim 3-7 and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marsanne in view of Partovi, Scannell and Sherman (US 2009/0045779)
With respect to claim 3, the combination discloses the cell phone and its battery, but does not expressly disclose a monitor component.  Sherman (par 4 and 8-9) discloses a cell phone comprising a processor configured to execute instructions effectuating: a monitor component configured to monitor a status of the cellular telephone43CI102USE.  Sherman teaches that a detected low battery causes the phone to turn off.  When combined, this will “de-energize the plurality of coils based on a criteria of the system status.”
The combination and Sherman are analogous because they are from the same field of endeavor, namely cell phones with batteries.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to include the monitor component, as taught by Sherman.  The motivation 
With respect to claim 4, the combination teaches the status of the cellular telephone is a battery level of the battery (Sherman par 8-9), and wherein the regulator component is configured to de-energize the plurality of coils based on the criteria of the battery level falling below a threshold level (Sherman’s low battery causes the entire phone to turn off, thereby de-energizing the combination’s plurality of coils).  
With respect to claim 5, Partovi discloses the processor is configured to execute instructions effectuating: a wireless energy detection component configured to monitor for failure of coupling using the coils (266 senses the current through 264; par 186-191), wherein the status of the cellular telephone is the coupling (detected via the level of current), and wherein the regulator component is configured to de-energize the plurality of coils based on the failure of coupling (par 208).  
With respect to claim 6, Marsanne discloses the status of the cellular telephone is a time, and wherein the regulator component is configured to de-energize the plurality of coils based on the criteria of the time expiring (par 20, 22, 38).  Marsanne discloses a power “burst”.  This burst, by definition, expires after a time.  
With respect to claim 7, the references combine to disclose all three monitor functions, as discussed above in the art rejections of claims 4-6.
With respect to claims 12-16, the references combine to teach the recited limitations, as discussed above in the art rejections of claims 3-7, respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836